     Case 3:19-cv-00172-RCJ-WGC Document 19 Filed 04/15/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    RONNIE MONEY COLEMAN,                           Case No. 3:19-cv-00172-RCJ-WGC
12                       Petitioner,                  ORDER
13           v.
14    WILLIAM GITTERE, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion for an extension of time (fourth request)

18   (ECF No. 18), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for an extension of

20   time (fourth request) (ECF No. 18) is GRANTED. Petitioner will have up to and including May

21   14, 2020, to file an amended petition.

22          DATED: April 15, 2020.
23                                                              ______________________________
                                                                ROBERT C. JONES
24                                                              United States District Judge
25

26
27

28
                                                     1
